DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–11 is/are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hailey R Bureau, Ph.D. (Reg. No. 77,520) on 27 July 2022.

The application has been amended as follows:
IN THE CLAIMS:
10. An electrochemical device comprising a positive electrode, a negative electrode, and the separator for secondary batteries according to claim 1, the separator for secondary batteries being interposed between the positive electrode and the negative electrode.

11. A method of manufacturing a separator, the method comprising:
dissolving a dispersing resin and a dispersant comprising a fatty acid, in a solvent to form a binder solution;
adding inorganic particles to the binder solution and stirring to form a slurry having the inorganic particles dispersed therein;
applying the slurry to at least one surface of a porous substrate having pores therein; and
drying the slurry applied to the at least one surface of the porous substrate,
wherein as the drying step is performed, a porous coating layer and a resin layer are sequentially formed on the porous substrate in a thickness direction thereof,
the dispersing resin is a polymer resin comprising a cyano group having a weight average molecular weight of 500,000to 600,000 and a viscosity of 550 cps or more,
the dispersing resin is present in an amount of less than 10 wt% based on 100 wt% of the inorganic particles,
the dispersant is present in an amount of less than 3 wt% based on 100 wt% of the inorganic particles, and
the porous coating layer is located on an area of at least one surface of the porous substrate or on an area of at least one surface of the porous substrate and the pores in the porous substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725